DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 6, 7, 9-11, 17, and 18 have been amended, and Claims 19 and 20 have been added as per the amendment filed on 12/12/2019.
Currently Claims 1-20 are pending and prosecuted.

Claim Objections

Claim 17 is objected to because of the following informalities:  

Claim 17 recites “the second pole of the driving transistor of the voltage holding sub-circuit” as part of the amendment filed on 12/12/2019.The examiner believes this limitation should be written, as it was previously, to state “the second pole of the driving transistor, and the second end of the voltage holding sub-circuit” since there is no driving transistor in the voltage holding sub-circuit.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN 102903333, and in further view of Ikeda, US Patent Publication 2013/0222440.

Regarding Claim 1, Zhang discloses a pixel driving circuit, wherein the pixel driving circuit (page 1; pixel circuit for OLED) comprises: 
a driving transistor (Figure 2; Page 2; transistor T3); 
a voltage holding sub-circuit with a first end of the voltage holding sub-circuit coupled to a gate of the driving transistor, the voltage holding sub-circuit configured to maintain a voltage between the first end and a second end of the voltage holding sub- circuit (Figure 2; Page 2; capacitor C had a first electrode directly connected to the gate of tranistor T3, and is configured to maintain a voltage); 
a data writing sub-circuit respectively coupled to a first scan line, a gate, a first pole and a second pole of the driving transistor, the data writing sub-circuit configured to provide a modified data voltage to the first pole of the driving transistor when the first scan line is at a first level, and electrically connect the gate of the driving transistor and (Figure 2; Page 2; transistor T1 has a gate connected to SCAN2, a first electrode connected to Vdata, and a second electrode connected an electrode of T3, and configured to provide Vdata to the first electrode of the driving transistor when SCAN2 is set low and when the gate of T3 is electrically connected to a second electrode of T3. Transistor T4, which has a gate also connected to SCAN2, is provided between the gate of T3 and the second electrode of T3); 
a conversion sub-circuit, the conversion sub-circuit respectively coupled to a second scan line,  and the second end of the voltage holding sub-circuit, the conversion sub-circuit configured to provide an illumination power supply voltage to the second end of the voltage holding sub-circuit when the second scan line is at a second level (Figure 2; Page 2; transistor T7 is coupled to EM and a second electrode of capacitor C. T7 is configured to supply VDD to the capacitor when EM is at a low level); and 
a switch sub-circuit respectively connected to the third scan line, a current output terminal of the pixel drive circuit, and the first and the second poles of the driving transistor, the switch sub-circuit configured to provide the illumination power supply voltage to the first pole of the driving transistor when the third scan line is at the third level, and connect Page 3 of 10Preliminary Amendment for Docket No. BOE19309PCTUSthe second pole of the driving transistor and the current output terminal of the pixel driving circuit (Figure 2; Page 2; transistors T2 and T5 each have gates that are connected to EM (third scan line). T5 is connected to ground through the OLED (current output terminal of the pixel drive circuit). T2 provides VDD when EM is low (third scan line is at the third level), and T5 connects the second electrode of T3 to the ground); 
(Figure 2; Page 2; the first and second electrode of the T3 are one of a source and drain, respectively).  

However, Zhang doesn’t explicitly disclose a conversion sub-circuit, the conversion sub-circuit respectively coupled to a second scan line, a third scan line, the second pole of the driving transistor, and the second end of the voltage holding sub-circuit, the conversion sub-circuit configured to provide an illumination power supply voltage to the second end of the voltage holding sub-circuit when the second scan line is at a second level, and connect the second end of the voltage holding sub-circuit and the second pole of the driving transistor when the third scan line is at a third level.
Ikeda discloses a transistor Tr2 that is connected between a first electrode of C1 and a second electrode of the driving transistor D-Tr, and has a gate connected to P2 that is also used to control turning on Tr5 which supplies VCC to the driving transistor D-Tr (Figure  4; [0026-0027];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Zhang’ to further include Ikeda’s transistor Tr2, such that Tr2 is connected between a second electrode of capacitor C and a second electrode of T3 and is controlled to be turned on EM when T7 is turned on. The motivation to combine these analogous arts is because Ikeda discloses using Tr2 function as an anode potential switching circuit that switches the potential of the anode electrode of the light emitting element to the data voltage Vdata written in the holding circuit (Ikeda: [0027];).

Therefore, the combination of Zhang and Ikeda teaches a conversion sub-circuit, the conversion sub-circuit respectively coupled to a second scan line, a third scan line, the second pole of the driving transistor, and the second end of the voltage holding sub-circuit, the conversion sub-circuit configured to provide an illumination power supply voltage to the second end of the voltage holding sub-circuit when the second scan line is at a second level, and connect the second end of the voltage holding sub-circuit and the second pole of the driving transistor when the third scan line is at a third level (Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; transistor T7 (of Zhang) and Tr2 (of Ikeda) have gates that are coupled to EM (second scan line and third scan line). T7 is connected between Vdd and the second electrode of capacitor C. Tr2 is connected between the second electrode of capacitor C and the second electrode of T3. T7 is configured to supply VDD to the capacitor when EM is at a low level. Tr2 is configured to connect the second electrode of C to the second electrode of T3 when EM is low (third scan line is at a third level)).




Regarding Claim 2, The combination of Zhang and Ikeda teaches wherein the second scan line and the third scan line are a same scan line (Zhang: Figures 2 and 3; Page 2; EM is considered to be both the second a and third scan line), and wherein a first level on the third scan line corresponds to but is a different voltage value than a (Zhang: Figures 2 and 3; Page 2; the examiner considers when EM is low to be a first level, and EM is high to be a second level, where these two levels are inherently different voltage values).  

Regarding Claim 3, The combination of Zhang and Ikeda teaches wherein the voltage holding sub-circuit comprises a first capacitor with a first end of the first capacitor being a first end of the voltage holding sub-circuit and a second end of the first capacitor being a second end of the voltage holding sub-circuit (Zhang: Figures 2 and 3; Page 2; capacitor C has a first electrode and a second electrode).  

Regarding Claim 4, The combination of Zhang and Ikeda teaches wherein the data writing sub-circuit comprises a first transistor and a second transistor (Zhang: Figure 2 and 3; Page 2; Transistor T1 (first transistor) and T4 (second transistor)), 
wherein a gate of the first transistor is connected to the first scan line, a first pole of the first transistor is connected to a signal line providing the modified data voltage, and a second pole of the first transistor is connected to the first pole of the driving transistor, and wherein a gate of the second transistor is connected to the first scan line, a first pole of the second transistor is connected to the first end of the voltage holding sub-circuit, and a second pole of the second transistor is connected to the second pole of the driving transistor (Zhang: Figure 2 and 3; Page 2; Transistor T1 (first transistor) and T4 (second transistor). A gate of the T1 is connected to SCAN2 (first scan line), a first electrode is connected to Vdata, and a second electrode is connected to the first electrode of T3. A gate of T4 is also connected to SCAN2, a second electrode is connected to the first electrode of capacitor C, and a second electrode is connected to the second electrode of T3). 

Regarding Claim 5, The combination of Zhang and Ikeda teaches wherein the conversion sub-circuit comprises each of a third transistor and a fourth transistor (Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; Transistor T7 (third transistor) and Tr2 (fourth transistor)), 
wherein a gate of the third transistor is connected to the second scan line, a first pole of the third transistor is connected to a signal line providing the illumination power Page 4 of 10Preliminary Amendment for Docket No. BOE19309PCTUSsupply voltage, and a second pole of the third transistor is connected to the second end of the voltage holding sub-circuit (Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; gate of T7 is connected to EM (second scan line), a first electrode is connected to VDD, and a  second electrode is connected to the second electrode of capacitor C), and 
wherein a gate of the fourth transistor is connected to the third scan line, a first pole of the fourth transistor is connected to the second end of the voltage holding sub-circuit, and a second pole of the fourth transistor is connected to the second pole of the driving transistor (Zhang: Figure 2; Page 2; Ikeda: Figure 4; [0026-0027]; gate of Tr2 is connected to EM (third scan line), has a first electrode connected to the second electrode of capacitor C, and a second electrode connected to the second electrode of T3).  

(Zhang: Figure 2; Page 2; transistors T2 and T5), 
wherein a gate of the fifth transistor is connected to the third scan line, a first pole of the fifth transistor is connected to a signal line providing the illumination power supply voltage, and a second pole of the fifth transistor is connected to the first pole of the driving transistor (Zhang: Figure 2; Page 2; T2 has a gate connected to EN (third scan line), a first electrode connected to VDD, and a second electrode connected to an electrode of T3), and 
wherein a gate of the sixth transistor is connected to the third scan line, a first pole of the sixth transistor is connected to the second pole of the driving transistor, and a second pole of the sixth transistor is connected to the current output terminal of the pixel driving circuit (Zhang: Figure 2; Page 2; T5 has a gate connected to EN (third scan line), a first electrode connected to an electrode of T3, and a second to the ground through the OLED).
  
Regarding Claim 7, The combination of Zhang and Ikeda teaches wherein the pixel driving circuit further comprises an initializing sub-circuit (Zhang: Figure 2; Page 2; transistors T6), 
wherein the initializing sub-circuit is connected to each of a fourth scan line and first end of the voltage holding sub-circuit, the initialization sub-circuit providing an initialization voltage to the first end of the voltage holding sub-circuit when the fourth scan line is at a first level (Zhang: Figure 2; Page 2; T6 has a gate connected to SCAN1 (fourth scan line), a second electrode connected to Vini, and a first electrode connected an electrode of Capacitor C. T6 supplies Vini when SCAN1 is at a low level (first level)). 
 
Regarding Claim 8, The combination of Zhang and Ikeda teaches wherein the initializing sub-circuit comprises a seventh transistor (Zhang: Figure 2; Page 2; transistors T6), 
wherein a gate of the seventh transistor is connected to the fourth scan line, a first pole of the seventh transistor is connected to the first end of the voltage holding sub-circuit, and a second pole of the seventh transistor is connected to a signal line providing the initialization voltage (Zhang: Figure 2; Page 2; T6 has a gate connected to SCAN1 (fourth scan line), a second electrode connected to Vini, and a first electrode connected an electrode of Capacitor C. T6 supplies Vini when SCAN1 is at a low level (first level)).
  
Regarding Claim 9, Zhang and Ikeda teaches wherein the pixel driving circuit is incorporated in a display device, the display device comprising at least one pixel driving circuit (Zhang: Figure 2; Page 1 - Technical field and Page 2; The pixel circuit is used in an organic light-emitting display).  

Regarding Claim 10, Zhang discloses a method of driving a pixel driving circuit (Figures 2 and 3; a driving waveform for a pixel circuit for an OLED display), comprising: 
(Figures 2 and 3; providing a low level voltage to EM so VDD can be supplied to capacitor C); 
providing a first level to a first scan line to set a voltage at a first end of the voltage hold sub-circuit to a sum of a data voltage and a threshold voltage of the drive transistor (Figures 2 and 3; providing a low level to SCAN2 so that T1 and T4 turn on causing Vdata to be supplied to capacitor C to provide “a sum of a data voltage and a threshold voltage of the drive transistor”).
However, Zhang doesn’t explicitly disclose providing a first level to a third scan line to electrically connect a current output terminal of the pixel driving circuit to each of the first end of the voltage hold sub-circuit and a second end of the driving transistor, and setting a voltage at a first pole of the driving transistor to the illumination power supply voltage.  
Ikeda discloses a transistor Tr2 that is connected between a first electrode of C1 and a second electrode of the driving transistor D-Tr, and has a gate connected to P2 that is also used to control turning on Tr5 which supplies VCC to the driving transistor D-Tr (Figure  4; [0026-0027];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Zhang’ to further include Ikeda’s transistor Tr2, such that Tr2 is connected between a second electrode of capacitor C and a second electrode of T3 and is controlled to be turned on EM when T7 is turned on. The motivation to combine these analogous arts is because Ikeda discloses using Tr2 function as an anode potential switching circuit that switches the (Ikeda: [0027];).

Therefore, the combination of Zhang and Ikeda teaches providing a first level to a third scan line to electrically connect a current output terminal of the pixel driving circuit to each of the first end of the voltage hold sub-circuit and a second end of the driving transistor, and setting a voltage at a first pole of the driving transistor to the illumination power supply voltage (Zhang: Figure 2-3; Page 2; Ikeda: Figure  4; [0026-0027]; transistor T5 (of Zhang) and Tr2 (of Ikeda) have gates that are coupled to EM (third scan line). T7 is connected between Vdd and the second electrode of capacitor C. T7 is configured to supply VDD to the capacitor when EM is at a low level. T5 is connected between the OLED and T3. Thus when T5 and Tr2 are turned on, the connected the ground to capacitor C and the second electrode of T3, and also provide VDD to the first electrode of T3 through T2, which is also turned on because of EM)

Regarding Claim 11, The combination of Zhang and Ikeda teaches further comprising, providing an initialization voltage to the first end of the voltage holding sub-circuit when a fourth scan line is at a first level (Zhang: Figure 2-3; Page 2; providing Vini to capacitor C when SCAN1 is set to a low level). 
 
Regarding Claim 12, The combination of Zhang and Ikeda teaches the initialization voltage is provided through a pixel initializing sub-circuit connected to each of the fourth (Zhang: Figure 2-3; Page 2; Vini is supplied through transistor T6 that has a gate connected to SCAN1 and an electrode connected to an electrode of Capacitor C).  


Regarding Claim 15, The combination of Zhang and Ikeda teaches wherein the providing the first level to the second scan line is during a data writing phase in a display period (Zhang: Figure 2-3; Page 2; the examiner considers the data writing phase as including the time prior To T1 where EM is a low level to EM through t2. Thus EM is a low level during this phase), 
wherein the providing the first level to the first scan line is during the data writing phase(Zhang: Figure 2-3; Page 2; also during this phase, SCAN2 is set to a low level), and the providing the first level to the third scan line is during an illumination phase in the display period (Zhang: Figure 2-3; Page 2; period t3 is considered to be an illumination phase, where a low level is set to EM again).  


Regarding Claim 16, The combination of Zhang and Ikeda teaches wherein each of the first level at the first scan line, the first level at the first scan line, and the first level at the third scan line provide distinct preset voltage ranges (Zhang: Figure 2-3; Page 2; the examiner considers the low voltages provided to EM, SCAN1, and SCAN2 to be “distinct preset voltage ranges”).


Claims 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., CN 102903333, in further view of Ikeda, US Patent Publication 2013/0222440, and in further view of Official Notice.

Regarding Claim 13, The combination of Zhang and Ikeda teaches wherein the current output terminal of the pixel driving circuit supplies an illumination current to a light emitting device, (Zhang: Figure 2-3; Page 2; the pixel circuit supplied a driving current to OLED).  
However, the combination of Zhang and Ikeda doesn’t explicitly teach one or more light emitting devices forming sub-pixels in a display.
	The examiner takes official notice that it was well known in the art, before the effective filing date of the claimed invention, that an OLED pixel circuit can be a red, green or blue pixel circuit, which is also known as a sub-pixel, and that multiple sub-pixels make up a pixel circuit in a display. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zhang and Ikeda to further include the teachings of Official Notice in order to provide one or more light emitting devices forming sub-pixels in a display. The motivation to combine these analogues arts is because it was well known in the art that display panels comprise of a plurality of pixels, each comprising of red, green, and blue sub-pixels in order to achieve a full color display.

(Zhang: Figure 2-3; Page 2; the output current supplied from T3 is considered to be a function of VDD and Vdata, and is independent from the threshold voltage of T3 due to the use of Vini).  



Regarding Claim 17. (Currently Amended) A display device comprising (page 1; pixel circuit for OLED): 
a pixel driving circuit including each of a driving transistor (Figure 2; Page 2; pixel circuit comprising of transistor T3), 
a voltage holding sub-circuit coupled to a gate of the driving transistor (Figure 2; Page 2; capacitor C has an electrode connected to the gate of T3), 
a data writing sub-circuit coupled to the gate, a first pole and a second pole of the driving transistor and a first scan line (Figure 2; Page 2; transistor T1 has a gate connected to SCAN2, a first electrode connected to Vdata, and a second electrode connected an electrode of T3, and configured to provide Vdata to the first electrode of the driving transistor when SCAN2 is set low and when the gate of T3 is electrically connected to a second electrode of T3. Transistor T4, which has a gate also connected to SCAN2, is provided between the gate of T3 and the second electrode of T3), 
a conversion sub-circuit coupled to a second scan line, and the second pole of the driving transistor (Figure 2; Page 2; transistor T7 is coupled to EM and a second electrode of capacitor C. T7 is configured to supply VDD to the capacitor when EM is at a low level), 
a switch sub-circuit coupled to the third scan line, a current output terminal, and the first and the second poles of the driving transistor, the first pole and the second pole of the drive transistor is one of a source and a drain (Figure 2; Page 2; transistors T2 and T5 each have gates that are connected to EM (third scan line). T5 is connected to ground through the OLED (current output terminal of the pixel drive circuit). T2 provides VDD when EM is low (third scan line is at the third level), and T5 connects the second electrode of T3 to the ground. the first and second electrode of transistor T3 are one of a source and drain).  
However, Zhang doesn’t explicitly disclose sub-pixel regions arranged in rows and columns, each of the sub-pixel regions comprises the pixel driving circuit, and 
a conversion sub-circuit coupled to a second scan line, a third scan line, and the second pole of the driving transistor of the voltage holding sub-circuit
Ikeda discloses a transistor Tr2 that is connected between a first electrode of C1 and a second electrode of the driving transistor D-Tr, and has a gate connected to P2 that is also used to control turning on Tr5 which supplies VCC to the driving transistor D-Tr (Figure  4; [0026-0027];).
(Ikeda: [0027];).

Therefore, the combination of Zhang and Ikeda teaches a conversion sub-circuit coupled to a second scan line, a third scan line, and the second pole of the driving transistor of the voltage holding sub-circuit (Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; transistor T7 (of Zhang) and Tr2 (of Ikeda) have gates that are coupled to EM (second scan line and third scan line). T7 is connected between Vdd and the second electrode of capacitor C. Tr2 is connected between the second electrode of capacitor C and the second electrode of T3. T7 is configured to supply VDD to the capacitor when EM is at a low level. Tr2 is configured to connect the second electrode of C to the second electrode of T3 when EM is low (third scan line is at a third level)).
However, the combination of Zhang and Ikeda doesn’t explicitly teach sub-pixel regions arranged in rows and columns, each of the sub-pixel regions comprises the pixel driving circuit.

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Zhang and Ikeda to further include the teachings of Official Notice in order to provide sub-pixel regions arranged in rows and columns, each of the sub-pixel regions comprises the pixel driving circuit. The motivation to combine these analogues arts is because it was well known in the art that display panels comprise of a plurality of pixels, each comprising of red, green, and blue sub-pixels in order to achieve a full color display.



Regarding Claim 18, The combination of Zhang, Ikeda, and Official Notice teaches wherein the voltage holding sub-circuit is configured to maintain a voltage between a first end and a second end of the voltage holding sub-circuit (Zhang: Figure 2; Page 2; capacitor C has a first electrode directly connected to the gate of transistor T3 and a second electrode connected to node M, and is configured to maintain a voltage); 
the data writing sub-circuit is configured to provide a modified data voltage to the first pole of the driving transistor when the first scan line is at a first level (Zhang: Figure 2; Page 2; transistor T1 has a gate connected to SCAN2, a first electrode connected to Vdata, and a second electrode connected an electrode of T3, and configured to provide Vdata to the first electrode of the driving transistor when SCAN2 is set low and when the gate of T3 is electrically connected to a second electrode of T3. Transistor T4, which has a gate also connected to SCAN2, is provided between the gate of T3 and the second electrode of T3); 
the conversion sub-circuit is configured to provide an illumination power supply voltage to the second end of the voltage holding sub-circuit when the second scan line is at a second level, and connect the second end of the voltage holding sub-circuit and Page 7 of 10Preliminary Amendment for Docket No. BOE19309PCTUSthe second pole of the driving transistor when the third scan line is at a third level (Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; transistor T7 (of Zhang) and Tr2 (of Ikeda) have gates that are coupled to EM (second scan line and third scan line). T7 is connected between Vdd and the second electrode of capacitor C. Tr2 is connected between the second electrode of capacitor C and the second electrode of T3. T7 is configured to supply VDD to the capacitor when EM is at a low level. Tr2 is configured to connect the second electrode of C to the second electrode of T3 when EM is low (third scan line is at a third level)); and 
the switch sub-circuit is configured to provide the illumination power supply voltage to the first pole of the driving transistor when the third scan line is at the third level, and connect the second pole of the driving transistor and the current output terminal of the pixel driving circuit (Zhang: Figure 2; Page 2; transistors T2 and T5 each have gates that are connected to EM (third scan line). T5 is connected to ground through the OLED (current output terminal of the pixel drive circuit). T2 provides VDD when EM is low (third scan line is at the third level), and T5 connects the second electrode of T3 to the ground).  

 (Zhang: Figures 2 and 3; Page 2; capacitor C has a first electrode and a second electrode), and 
wherein the data writing sub-circuit comprises a first transistor and a second transistor (Zhang: Figure 2 and 3; Page 2; Transistor T1 (first transistor) and T4 (second transistor)), 
wherein a gate of the first transistor is connected to the first scan line, a first pole of the first transistor is connected to a signal line providing the modified data voltage, and a second pole of the first transistor is connected to the first pole of the driving transistor, and wherein a gate of the second transistor is connected to the first scan line, a first pole of the second transistor is connected to the first end of the voltage holding sub-circuit, and a second pole of the second transistor is connected to the second pole of the driving transistor (Zhang: Figure 2 and 3; Page 2; Transistor T1 (first transistor) and T4 (second transistor). A gate of the T1 is connected to SCAN2 (first scan line), a first electrode is connected to Vdata, and a second electrode is connected to the first electrode of T3. A gate of T4 is also connected to SCAN2, a second electrode is connected to the first electrode of capacitor C, and a second electrode is connected to the second electrode of T3). 

(Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; Transistor T7 (third transistor) and Tr2 (fourth transistor)), 
wherein a gate of the third transistor is connected to the second scan line, a first pole of the third transistor is connected to a signal line providing the illumination power supply voltage, and a second pole of the third transistor is connected to the second end of the voltage holding sub-circuit(Zhang: Figure 2; Page 2; Ikeda: Figure  4; [0026-0027]; gate of T7 is connected to EM (second scan line), a first electrode is connected to VDD, and a  second electrode is connected to the second electrode of capacitor C), and 
wherein a gate of the fourth transistor is connected to the third scan line, a first pole of the fourth transistor is connected to the second end of the voltage holding sub-circuit, and a second pole of the fourth transistor is connected to the second pole of the driving transistor(Zhang: Figure 2; Page 2; Ikeda: Figure 4; [0026-0027]; gate of Tr2 is connected to EM (third scan line), has a first electrode connected to the second electrode of capacitor C, and a second electrode connected to the second electrode of T3); and 
wherein the switch sub-circuit comprises each of a fifth transistor and a sixth transistor(Zhang: Figure 2; Page 2; transistors T2 and T5), 
wherein a gate of the fifth transistor is connected to the third scan line, a first pole of the fifth transistor is connected to a signal line providing the illumination power supply voltage, and a second pole of the fifth transistor is connected to the first pole of the (Zhang: Figure 2; Page 2; T2 has a gate connected to EN (third scan line), a first electrode connected to VDD, and a second electrode connected to an electrode of T3), and 
wherein a gate of the sixth transistor is connected to the third scan line, a Page 8 of 10Preliminary Amendment for Docket No. BOE19309PCTUSfirst pole of the sixth transistor is connected to the second pole of the driving transistor, and a second pole of the sixth transistor is connected to the current output terminal of the pixel driving circuit(Zhang: Figure 2; Page 2; T5 has a gate connected to EN (third scan line), a first electrode connected to an electrode of T3, and a second to the ground through the OLED).


Allowable Subject Matter

The examiner has identified various concepts and subject matter that appear to
distinguish over the current prior art made of record. The examiner invites the applicant
to a telephone or video conference interview to discuss this subject matter in order to
expedite prosecution of the application towards allowance.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699